Exhibit 10.19

ASSURANT, INC.

FORM OF CHANGE OF CONTROL EMPLOYMENT AGREEMENT FOR

DIVISIONAL OFFICERS

THIS CHANGE OF CONTROL EMPLOYMENT AGREEMENT, dated as of the 1st day of January,
2009 (this “Agreement”), by and between Assurant, Inc., a Delaware corporation
(the “Company”), and [Executive] (the “Executive”), an officer of the [Division]
division of the Company (the “Division”).

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein). The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company in the event of any
threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that provide the Executive with compensation and benefits arrangements that
are competitive with those of other corporations. Therefore, in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

Section 1. Certain Definitions. (a) “Effective Date” means the first date during
the Change of Control Period (as defined herein) on which a Change of Control
occurs. Notwithstanding anything in this Agreement to the contrary, if the
Executive’s employment with the Company is terminated prior to the date on which
a Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party that has taken steps reasonably calculated to effect a Change of Control
or (ii) otherwise arose in connection with or anticipation of a Change of
Control (such a termination of employment, an “Anticipatory Termination”) and if
such Change of Control is consummated, then for all purposes of this Agreement,
the “Effective Date” means the date immediately prior to the date of such
termination of employment.

(b) “Change of Control Period” means the period commencing on the date hereof
and ending on the second anniversary of the date hereof; provided, however,
that, commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof, the
“Renewal Date”), unless previously terminated, the Change of Control Period
shall be automatically extended so as to terminate two years from such Renewal
Date, unless, at least 60 days prior to the Renewal Date, the Company shall give
notice to the Executive that the Change of Control Period shall not be so
extended.

(c) “Affiliated Company” means any company controlled by, controlling or under
common control with the Company, including without limitation the Division.



--------------------------------------------------------------------------------

(d) “Change of Control” means any sale or other disposition, to a third party,
of the companies, assets or businesses comprising the Division having (A) book
value equal to at least 70% of the book value of the aggregate consolidated
assets of the Division immediately prior to such sale or disposition; or
(B) market value equal to at least 70% of the market value of the aggregate
consolidated assets of the Division immediately prior to such sale or
disposition; provided, that neither an initial public offering of some or all of
the Division nor a spin-off to the Company’s shareholders of some or all of the
companies or business divisions comprising the Division (or a transaction having
a similar effect) shall constitute a Change of Control.

The final and binding determination of whether a Change of Control has occurred
for purposes of this Agreement shall be made by the Board of Directors of the
Company acting in good faith.

Section 2. Employment Period. The Company hereby agrees to continue the
Executive in the employ of the Company, subject to the terms and conditions of
this Agreement, for the period commencing on the Effective Date and ending on
the second anniversary of the Effective Date (the “Employment Period”). The
Employment Period shall terminate upon the Executive’s termination of employment
for any reason.

Section 3. Terms of Employment. (a) Position and Duties. (1) During the
Employment Period, (A) the Executive’s position with the Company (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all respects with the most
significant of those held, exercised and assigned at any time during the 120-day
period immediately preceding the Effective Date, (B) the Executive’s services
for the Company shall be performed at the office where the Executive was
employed immediately preceding the Effective Date or at any other location less
than 30 miles from such office and (C) the Executive shall not be required to
travel on Company business to a substantially greater extent than required
during the 120-day period immediately prior to the Effective Date.

(2) During the Employment Period, and excluding any periods of paid time off and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

(b) Compensation. (1) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (the “Annual Base Salary”) at an annual rate
at least equal to 12 times the highest monthly base salary paid or payable,
including any base salary

 

2



--------------------------------------------------------------------------------

that has been earned but deferred, to the Executive by the Company and the
Affiliated Companies in respect of the one-year period immediately preceding the
month in which the Effective Date occurs. The Annual Base Salary shall be paid
at such intervals as the Company pays executive salaries generally. During the
Employment Period, the Annual Base Salary shall be reviewed at least annually,
beginning no more than 12 months after the last salary increase awarded to the
Executive prior to the Effective Date. Any increase in the Annual Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement. The Annual Base Salary shall not be reduced after any such
increase and the term “Annual Base Salary” shall refer to the Annual Base Salary
as so increased.

(2) Annual Bonus. In addition to the Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the product of Annual Base
Salary and the greater of (A) the Executive’s target percentage under the
Company’s applicable bonus plan or any comparable percentage under any
predecessor or successor Company plan for the year immediately preceding the
Effective Date and (B) the Executive’s target percentage, as determined
immediately prior to the Effective Date, under the Company’s applicable bonus
plan or any comparable percentage under any predecessor or successor Company
plan for the year in which the Effective Date occurs (such product, the “Highest
Annual Bonus”). Each such Annual Bonus shall be paid no later than two and a
half months after the end of the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus pursuant to an arrangement that meets the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), excluding
arrangements authorized pursuant to Treasury Regulation § 1.409A-1(e).

(3) Long-Term Cash and Equity Incentives, Savings and Retirement Plans. During
the Employment Period, the Executive shall be entitled to participate in all
long-term cash incentive, equity incentive, savings and retirement plans,
practices, policies and programs applicable generally to other peer executives
of the Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and the Affiliated Companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and the Affiliated Companies.

(4) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and the Affiliated Companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits that are
less favorable, in the aggregate, than the most favorable of

 

3



--------------------------------------------------------------------------------

such plans, practices, policies and programs in effect for the Executive at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

(5) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and the Affiliated Companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies. In no event shall the reimbursements under this
Section 3(b)(5) be made later than the end of the calendar year next following
the calendar year in which such expenses were incurred. The amount of such
expenses that the Company and/or the Affiliated Companies are obligated to pay
in any given calendar year shall not affect the expenses that the Company and/or
the Affiliated Companies are obligated to pay in any other calendar year, and
the Executive’s right to have the Company and/or the Affiliated Companies pay
such expenses may not be liquidated or exchanged for any other benefit.

(6) Paid Time Off. During the Employment Period, the Executive shall be entitled
to paid time off in accordance with the most favorable plans, policies, programs
and practices of the Company and the Affiliated Companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

Section 4. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically if the Executive dies during the
Employment Period. If the Company determines in good faith that the Disability
(as defined herein) of the Executive has occurred during the Employment Period
(pursuant to the definition of “Disability”), it may give to the Executive
written notice in accordance with Section 11(b) of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective one year after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within thirty days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. “Disability” means the absence of the
Executive from the Executive’s duties with the Company on a full-time basis for
180 consecutive business days as a result of incapacity due to mental or
physical illness that is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative (such agreement as to acceptability not to be
unreasonably withheld).

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. “Cause” means:

(1) the willful and continued failure of the Executive to perform substantially
the Executive’s duties (as contemplated by Section 3(a)(1)(A)) with the Company
or any Affiliated Company (other than any such failure resulting from incapacity
due to physical

 

4



--------------------------------------------------------------------------------

or mental illness or following the Executive’s delivery of a Notice of
Termination for Good Reason), after a written demand for substantial performance
is delivered to the Executive by the Board or the Chief Executive Officer of the
Company that specifically identifies the manner in which the Board or the Chief
Executive Officer of the Company believes that the Executive has not
substantially performed the Executive’s duties, or

(2) the willful engaging by the Executive in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company.

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon (A) authority given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”),
(B) the instructions of the Chief Executive Officer of the Company or a senior
officer of the Company or (C) the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Applicable Board (excluding the Executive, if the Executive is a member
of the Applicable Board) at a meeting of the Applicable Board called and held
for such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel for the Executive, to
be heard before the Applicable Board), finding that, in the good faith opinion
of the Applicable Board, the Executive is guilty of the conduct described in
Section 4(b)(1) or 4(b)(2), and specifying the particulars thereof in detail.

(c) Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason or by the Executive
voluntarily without Good Reason. “Good Reason” means actions taken by the
Company resulting in a material negative change in the employment relationship.
For these purposes, a “material negative change in the employment relationship”
shall include, without limitation:

(1) the assignment to the Executive of duties materially inconsistent with the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 3(a), or a material diminution in such position, authority, duties or
responsibilities or a material diminution in the budget over which the Executive
retains authority;

(2) a material diminution in the authorities, duties or responsibilities of the
person to whom the Executive is required to report, including a requirement that
the Executive report to an officer or employee instead of reporting directly to
the Applicable Board;

 

5



--------------------------------------------------------------------------------

(3) (i) a reduction of ten (10) percent or greater of any element of the
compensation required to be provided to the Executive in accordance with any of
the provisions of Section 3(b)(1) through 3(b)(3); or (ii) a material reduction
of the aggregate benefits required to be provided to the Executive under the
remaining provisions of Section 3(b) of this Agreement;

(4) the Company’s requiring the Executive (i) to be based at any office or
location other than as provided in Section 3(a)(1)(B) resulting in a material
increase in the Executive’s commute to and from the Executive’s primary
residence (for this purpose an increase in the Executive’s commute by 30 miles
or more shall be deemed material) or (ii) to be based at a location other than
the principal executive offices of the Company if the Executive was employed at
such location immediately preceding the Effective Date;

(5) any other action or inaction that constitutes a material breach by the
Company of this Agreement; or

(6) any failure by the Company to comply with and satisfy Section 10(c).

In order to invoke a termination for Good Reason, the Executive shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (1) through (5) within 90 days following the Executive’s
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the Company
shall have 30 days following receipt of such written notice (the “Cure Period”)
during which it may remedy the condition. In the event that the Company fails to
remedy the condition constituting Good Reason during the applicable Cure Period,
the Executive’s “separation from service” (within the meaning of Section 409A of
the Code) must occur, if at all, within two years following such Cure Period in
order for such termination as a result of such condition to constitute a
termination for Good Reason. The Executive’s mental or physical incapacity
following the occurrence of an event described above in clauses (1) through
(5) shall not affect the Executive’s ability to terminate employment for Good
Reason and the Executive’s death following delivery of a Notice of Termination
for Good Reason shall not affect the Executive’s estate’s entitlement to
severance payments benefits provided hereunder upon a termination of employment
for Good Reason.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11(b). “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (3) if the Date of Termination (as defined herein) is other than
the date of receipt of such notice, specifies the Date of Termination (which
Date of Termination shall be not more than 30 days after the giving of such
notice). The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s respective rights hereunder.

 

6



--------------------------------------------------------------------------------

(e) Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or such later date
specified in the Notice of Termination, as the case may be, (2) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination, (3) if the Executive resigns without Good Reason, the date on which
the Executive notifies the Company of such termination and (4) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.

Section 5. Obligations of the Company upon Termination. (a) By the Executive for
Good Reason; By the Company Other Than for Cause, Death or Disability. If,
during the Employment Period, the Company terminates the Executive’s employment
other than for Cause, Death or Disability or the Executive terminates employment
for Good Reason:

(1) the Company shall pay to the Executive, in a lump sum in cash within 60 days
after the Date of Termination (subject to the Executive’s execution and
nonrevocation, within fifty-two (52) days after the Date of Termination, of the
general release attached hereto as Appendix A), the aggregate of the following
amounts:

(A) the sum of (i) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (ii) the Executive’s business
expenses that are reimbursable pursuant to Section 3(b)(5) but have not been
reimbursed by the Company as of the Date of Termination; (iii) the Executive’s
Annual Bonus for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs, if such bonus has been determined but not paid
as of the Date of Termination; (iv) any accrued paid time off to the extent not
theretofore paid (the sum of the amounts described in subclauses (i), (ii),
(iii) and (iv), the “Accrued Obligations”) and (v) an amount equal to the
product of (x) the Highest Annual Bonus and (y) 0.5 (the “Pro Rata Bonus”);
provided, that notwithstanding the foregoing, if the Executive has made an
irrevocable election under any deferred compensation arrangement subject to
Section 409A of the Code to defer any portion of the Annual Bonus described in
clause (iii) above, then for all purposes of this Section 5 (including, without
limitation, Sections 5(b) through 5(d)), such deferral election, and the terms
of the applicable arrangement shall apply to the same portion of the amount
described in such clause (iii), and such portion shall not be considered as part
of the “Accrued Obligations” but shall instead be an “Other Benefit” (as defined
below); and

(B) the amount equal to the product of (i) three and (ii) the sum of (x) the
Executive’s Annual Base Salary and (y) the Highest Annual Bonus.

(2) for eighteen (18) months after the Executive’s Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy (the “Benefit Continuation Period”), the Company shall
provide health care, life insurance benefits and long-term disability benefits
to the Executive and/or the Executive’s family at least equal to, and at the
same after-tax cost to the Executive and/or the Executive’s family, as those
that would have been provided to them in accordance with the plans, programs,
practices and policies providing health care, life insurance

 

7



--------------------------------------------------------------------------------

benefits and long-term disability benefits and at the benefit level described in
Section 3(b)(4) if the Executive’s employment had not been terminated or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and the Affiliated
Companies and their families; provided, however, that if the Executive becomes
re-employed with another employer and is eligible to receive health care under
another employer-provided plan, the health care provided hereunder shall be
secondary to those provided under such other plan during such applicable period
of eligibility. The health care benefits provided during the Benefit
Continuation Period hereunder shall be provided concurrently with any health
care benefits that may be provided during such period pursuant to Section 4980B
of the Code. For purposes of determining eligibility and the Company’s
contribution (but not the time of commencement of benefits) of the Executive for
retiree welfare benefits pursuant to the retiree welfare benefit plans, the
Executive shall be considered to have remained employed until the third
anniversary of the Date of Termination, and the Company shall take such actions
as are necessary to cause the Executive to be eligible to commence in the
applicable retiree welfare benefit plans as of the applicable benefit
commencement date;

(3) the Company shall, at its sole expense as incurred, provide the Executive
with outplacement services, for a limited period of time not longer than twelve
(12) months following the Executive’s Date of Termination, the scope and
provider of which shall be selected by the Executive in the Executive’s sole
discretion; and

(4) except as otherwise set forth in the last sentence of Section 6, to the
extent not theretofore paid or provided, the Company shall timely pay or provide
to the Executive any Other Benefits (as defined in Section 6) in accordance with
the terms of the underlying plans or agreements.

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company shall provide the
Executive’s estate or beneficiaries with the Accrued Obligations (subject to the
proviso set forth in Section 5(a)(1)(A) to the extent applicable) and the Pro
Rata Bonus and the timely payment or delivery of the Other Benefits (subject to
the proviso set forth in Section 5(a)(1)(A) to the extent applicable), and shall
have no other severance obligations under this Agreement. The Accrued
Obligations and the Pro Rata Bonus shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of the Other Benefits, the term
“Other Benefits” as utilized in this Section 5(b) shall include, without
limitation, and the Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Company and the Affiliated Companies to the estates and beneficiaries of peer
executives of the Company and the Affiliated Companies under such plans,
programs, practices and policies relating to death benefits, if any, as in
effect with respect to other peer executives and their beneficiaries at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive’s estate and/or the Executive’s beneficiaries, as in
effect on the date of the Executive’s death with respect to other peer
executives of the Company and the Affiliated Companies and their beneficiaries.

 

8



--------------------------------------------------------------------------------

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall provide
the Executive with the Accrued Obligations and Pro Rata Bonus and the timely
payment or delivery of the Other Benefits (subject to the proviso set forth in
Section 5(a)(1)(A) to the extent applicable) in accordance with the terms of the
underlying plans or agreements, and shall have no other severance obligations
under this Agreement. The Accrued Obligations (subject to the proviso set forth
in Section 5(a)(1)(A) to the extent applicable) and the Pro Rata Bonus shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of the Other Benefits, the term
“Other Benefits” as utilized in this Section 5(c) shall include, and the
Executive shall be entitled after the Disability Effective Date to receive,
disability and other benefits at least equal to the most favorable of those
generally provided by the Company and the Affiliated Companies to disabled
executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, as in effect generally
with respect to other peer executives and their families at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive and/or the Executive’s family, as in effect at any time thereafter
generally with respect to other peer executives of the Company and the
Affiliated Companies and their families.

(d) Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period, the Company shall provide the
Executive with the Executive’s Annual Base Salary through the Date of
Termination, and the timely payment or delivery of the Other Benefits
(disregarding the proviso set forth in Section 5(a)(1)(A) to the extent
applicable), and shall have no other severance obligations under this Agreement.
If the Executive voluntarily terminates employment during the Employment Period,
excluding a termination for Good Reason, the Company shall provide to the
Executive the Accrued Obligations and the Pro Rata Bonus and the timely payment
or delivery of the Other Benefits, subject to the proviso set forth in
Section 5(a)(1)(A) to the extent applicable, and shall have no other severance
obligations under this Agreement. In such case, all the Accrued Obligations and
the Pro Rata Bonus shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination.

Section 6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or the Affiliated Companies and for
which the Executive may qualify, nor, subject to Section 11(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
other contract or agreement with the Company or the Affiliated Companies.
Amounts that are vested benefits or that the Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any other contract or
agreement with the Company or the Affiliated Companies at or subsequent to the
Date of Termination (“Other Benefits”) shall be payable in accordance with such
plan, policy, practice or program or contract or agreement, except as explicitly
modified by this Agreement. Without limiting the generality of the foregoing,
the Executive’s resignation under this Agreement with or without Good Reason,
shall in no way affect the Executive’s ability to terminate employment by reason
of the Executive’s “retirement” under, or to be eligible to receive benefits
under, any compensation and benefits plans, programs or arrangements of the
Company or any of the Affiliated Companies, including without limitation any
retirement or pension plans or arrangements or substitute plans adopted by the
Company, any of the Affiliated Companies or any of their respective successors,

 

9



--------------------------------------------------------------------------------

and any termination which otherwise qualifies as Good Reason shall be treated as
such even if it is also a “retirement” for purposes of any such plan.
Notwithstanding the foregoing, if the Executive receives payments and benefits
pursuant to Section 5(a) of this Agreement, the Executive shall not be entitled
to any severance pay or benefits under any severance plan, program or policy of
the Company and the Affiliated Companies, unless otherwise specifically provided
therein in a specific reference to this Agreement.

Section 7. Full Settlement; Legal Fees. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right or action that the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and except as
specifically provided in Section 5(a)(2), such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company agrees to pay
as incurred (within 10 days following the Company’s receipt of an invoice from
the Executive), at any time from the Effective Date of this Agreement through
the Executive’s remaining lifetime (or, if longer, through the 20th anniversary
of the Effective Date) to the full extent permitted by law, all legal fees and
expenses that the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus, in each case, interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code
(“Interest”) determined as of the date such legal fees and expenses were
incurred. In order to comply with Section 409A of the Code, in no event shall
the payments by the Company under this Section 7 be made later than the end of
the calendar year next following the calendar year in which such fees and
expenses were incurred, provided, that the Executive shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred. The amount of such legal fees and expenses that the Company is
obligated to pay in any given calendar year shall not affect the legal fees and
expenses that the Company is obligated to pay in any other calendar year, and
the Executive’s right to have the Company pay such legal fees and expenses may
not be liquidated or exchanged for any other benefit.

Section 8. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Executive of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, but excluding any income taxes and penalties
imposed pursuant to Section 409A of the Code, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 8(a), if it shall be
determined that the Executive is entitled to the Gross-Up Payment, but that the

 

10



--------------------------------------------------------------------------------

Parachute Value of all Payments does not exceed 105% of the Safe Harbor Amount,
then no Gross-Up Payment shall be made to the Executive and the amounts payable
under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount. The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing the payments
and benefits under the following sections in the following order:
(i) Section 5(a)(1)(B), (ii) Section 5(a)(1)(A)(v) and (iii) Section 5(a)(2).
For purposes of reducing the Payments to the Safe Harbor Amount, only amounts
payable under this Agreement (and no other Payments) shall be reduced. If the
reduction of the amount payable under this Agreement would not result in a
reduction of the Parachute Value of all Payments to the Safe Harbor Amount, no
amounts payable under the Agreement shall be reduced pursuant to this
Section 8(a) and the Executive shall be entitled to the Gross-Up Payment. The
Company’s obligation to make Gross-Up Payments under this Section 8 shall not be
conditioned upon the Executive’s termination of employment.

(b) Subject to the provisions of Section 8(c), all determinations required to be
made under this Section 8, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by PricewaterhouseCoopers LLP,
or such other nationally recognized certified public accounting firm as may be
designated by the Executive (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Executive may
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by the Company should have been made (the
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event the Company exhausts its remedies pursuant to Section 8(c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:

(1) give the Company any information reasonably requested by the Company
relating to such claim,

 

11



--------------------------------------------------------------------------------

(2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(3) cooperate with the Company in good faith in order effectively to contest
such claim, and

(4) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 8(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or to contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

(d) If, after the receipt by the Executive of a Gross-Up Payment or payment by
the Company of an amount on the Executive’s behalf pursuant to Section 8(c), the
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 8(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 8(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.

 

12



--------------------------------------------------------------------------------

(e) Any Gross-Up Payment, as determined pursuant to this Section 8, shall be
paid by the Company to the Executive within five days of the receipt of the
Accounting Firm’s determination; provided that, the Gross-Up Payment shall in
all events be paid no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in
Section 8(c) that does not result in the remittance of any federal, state, local
and foreign income, excise, social security and other taxes, the calendar year
in which the claim is finally settled or otherwise resolved. Notwithstanding any
other provision of this Section 8, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.

(f) Definitions. The following terms shall have the following meanings for
purposes of this Section 8.

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

(iii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(iv) The “Safe Harbor Amount” means 2.99 times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

Section 9. Noncompetition; Nonsolicitation; Confidential Information. (a) The
Executive agrees that the Executive shall not, during the Noncompete Period (as
defined below), directly or indirectly engage in a Competitive Activity, whether
as an individual or as an owner, principal, employee, officer, director,
independent contractor, representative, stockholder, financial backer, agent,
partner, advisor or lender of any individual, partnership, corporation or other
organization that is engaged in a Competitive Activity. For purposes of this
Agreement, (i) “Competitive Activity” shall mean any business or other entity
engaged in any business in which the Company or its subsidiaries are engaged and
(ii) “Noncompete Period” shall mean the period beginning on the date hereof and
ending on the earlier of (x) the Effective Date and (y) (1) if the Executive’s
employment is terminated by the Company for Cause or by the Executive without
Good Reason, the date that is six months following the date of termination of
the Executive’s

 

13



--------------------------------------------------------------------------------

employment or (2) if the Executive’s employment is terminated other than by the
Company for Cause or by the Executive without Good Reason, the date of
termination of the Executive’s employment. Notwithstanding the foregoing, the
Executive may make and retain investments during the Noncompete Period in five
percent (5%) or less of the equity of any entity engaged in a Competitive
Activity, if such equity is listed on a national securities exchange or
regularly traded in an over-the-counter market. The Executive further agrees
that he shall not, during the Noncompete Period, directly or indirectly, alone
or with others, on his own behalf or on behalf of another, induce or solicit (or
aid or assist any person to induce or solicit) any customer of the Company or
any Affiliated Company, or any person that was a customer of the Company or any
Affiliated Company during or within the six-month period prior to the Noncompete
Period, for the benefit or account of any person that is actively engaged in a
Competitive Activity.

(b) The Executive agrees that the Executive shall not, during the period
beginning on the date hereof and ending on the first anniversary of the date of
termination of the Executive’s employment for any reason, employ or offer to
employ, solicit, actively interfere with Assurant, Inc., Division, the Company
(as defined pursuant to Section 10(c)), the Division (as defined pursuant to
Section 10(c)) or any of their respective affiliates (the “Relevant Persons”) in
respect of its relationship with, or attempt to divert or entice away, any
officer or employee of the Relevant Persons.

(c) The Executive shall hold in a fiduciary capacity for the benefit of the
Relevant Persons all secret or confidential information, knowledge or data
relating to the Relevant Persons, and their respective businesses, which
information, knowledge or data shall have been obtained by the Executive during
the Executive’s employment by the Relevant Persons and which information,
knowledge or data shall not be or become public knowledge (other than by acts by
the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive’s employment with the Relevant
Persons, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the
Relevant Persons and those persons designated by the Relevant Persons. In no
event shall an asserted violation of the provisions of this Section 9 constitute
a basis for deferring or withholding any amounts otherwise payable to the
Executive under this Agreement.

(d) For the avoidance of doubt, before and after the Effective Date,
notwithstanding anything in this Agreement to the contrary and notwithstanding
any assignment of this Agreement, the benefits of the provisions of this
Section 9 shall run to Assurant, Inc. and Division (in addition to the Company
and the Affiliated Companies, as each is defined pursuant to Section 10(c)) and
shall be fully enforceable by such entities. Solely for purposes of this
Section 9, a termination of the Executive’s employment with Assurant, Inc. and
Division shall be deemed to occur on the Effective Date and a termination of
employment with the Company and the Affiliated Companies shall be deemed to
occur on the Date of Termination.

Section 10. Successors. (a) This Agreement is personal to the Executive, and,
without the prior written consent of the Company, shall not be assignable by the
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

 

14



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 10(c), without the
prior written consent of the Executive this Agreement shall not be assignable by
the Company.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Subject to the
provisions of Section 9(d), (i) “Company” means the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid that
assumes and agrees to perform this Agreement by operation of law or otherwise
and (ii) “Division” means the Division as hereinbefore defined and any successor
to its business and/or assets as aforesaid that assumes and agrees to perform
this Agreement by operation of law or otherwise.

Section 11. Miscellaneous. (a) This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. Subject to the last
sentence of Section 11(h), this Agreement may not be amended or modified other
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

if to the Executive:

At the most recent address on file at the Company.

if to the Company:

Assurant, Inc.

Attention: Chief Legal Officer

One Chase Manhattan Plaza, 41st Floor

New York, New York 10005,

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
United States federal, state or local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

 

15



--------------------------------------------------------------------------------

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Sections 4(c)(1) through 4(c)(5), shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a), prior to the Effective Date, the Executive’s employment
may be terminated by either the Executive or the Company at any time prior to
the Effective Date, in which case the Executive shall have no further rights
under this Agreement. From and after the Effective Date, except as specifically
provided herein, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof in effect immediately prior to
the execution of this Agreement.

(g) Notwithstanding any provision in this Agreement to the contrary, in the
event of an Anticipatory Termination, any payments that the Company shall be
required to pay pursuant to Section 5(a)(1) of this Agreement shall be paid on
the date of such Change of Control.

(h) The Agreement is intended to comply with the requirements of Section 409A of
the Code or an exception or exclusion therefrom and shall in all respects be
administered in accordance with Section 409A of the Code. Severance payments
shall be made under the “separation pay” exception under Section 409A of the
Code, to the maximum extent possible, and then under the “short-term deferral”
exclusion Section 409A of the Code or another applicable exception. Within the
time period permitted by the applicable Treasury Regulations, the Company may,
in consultation with the Executive, modify the Agreement, in the least
restrictive manner necessary and without any diminution in the value of the
payments to the Executive, in order to cause the provisions of the Agreement to
comply with the requirements of Section 409A of the Code, so as to avoid the
imposition of taxes and penalties on the Executive pursuant to Section 409A of
the Code.

(i) In the event that payments are to be provided to the Executive under
Section 5(a) of this agreement, then within five business days of the
Executive’s Date of Termination, the Company shall deliver cash, in an amount
equal to the aggregate of the cash amounts payable under Section 5(a) and, to
the extent not previously paid (or immediately payable within five business days
of the determination in accordance with Section 8(e) of this Agreement), any
unpaid portion of the then estimated Gross-Up Payment (as determined by the
Accounting Firm), to a “rabbi trust” (the “Trust”) to be established by the
Company with a nationally recognized financial institution as trustee (the
“Trustee”) to be held by the Trustee pursuant to the terms of the trust
agreement entered into between the Company and the Trustee prior to the
Effective Date; provided, however, that the Trust shall not be funded if the
funding thereof would result in taxable income to the Executive by reason of
Section 409A(b) of the Code; and provided, further, in no event shall any Trust
assets at any time be located or transferred outside of the United States,
within the meaning of Section 409A(b) of the Code. Any fees and expenses of the
Trustee shall be paid by the Company.

 

16



--------------------------------------------------------------------------------

(j) Notwithstanding any provision of this Agreement to the contrary, in the
event that the Effective Date and the Date of Termination occur in the same
fiscal year, any payment to the Executive pursuant to Section 5(a)(1)(A)(v)
hereof shall be reduced (but not below zero) by any amounts payable to the
Executive pursuant to the Assurant, Inc. Executive Short Term Incentive Plan in
respect of such fiscal year.

Section 12. Survivorship. Upon the expiration or other termination of this
Agreement or the Executive’s employment, the respective rights and obligations
of the parties hereto shall survive to the extent necessary to carry out the
intentions of the parties under this Agreement.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

   [Executive]

 

17



--------------------------------------------------------------------------------

APPENDIX A

FORM OF GENERAL RELEASE

THIS RELEASE (this “Release”) is granted effective as of the [    ] day of
[                    ], 20[    ], by Executive (the “Executive”) in favor of
Assurant, Inc. (the “Company”). This is the release referred to in that certain
Change of Control Severance Agreement dated as of January 1, 2009 by and between
the Company and the Executive (the “COC Agreement”). The Executive gives this
Release in consideration of the Company’s promises and covenants as recited in
the COC Agreement, with respect to which this Release is an integral part.

Section 1. Release of the Company. The Executive, for himself/herself, his/her
successors, assigns, attorneys and all those entitled to assert his/her rights,
now and forever hereby releases and discharges the Company and its respective
officers, directors, stockholders, trustees, employees, agents, parent
corporations, subsidiaries, affiliates, estates, successors, assigns and
attorneys (the “Released Parties”), from any and all claims, actions, causes of
action, sums of money due, suits, debts, liens, covenants, contracts,
obligations, costs, expenses, damages, judgments, agreements, promises, demands,
claims for attorney’s fees and costs or liabilities whatsoever, in law or in
equity, which the Executive ever had or now has against the Released Parties,
including any claims arising by reason of or in any way connected with any
employment relationship which existed between the Company or any of its parents,
subsidiaries, affiliates, or predecessors and the Executive. It is understood
and agreed that this Release is intended to cover all actions, causes of action,
claims or demands for any damage, loss or injury, which may be traced either
directly or indirectly to the aforesaid employment relationship, or the
termination of that relationship, that the Executive has, had or purports to
have, from the beginning of time to the date of this Release, whether known or
unknown, that now exists, no matter how remotely they may be related to the
aforesaid employment relationship including but not limited to claims for
employment discrimination under federal or state law, except as provided in
Paragraph 2; claims arising under Title VII of the Civil Rights Act, 42 U.S.C.
§ 2000(e), et seq. or the Americans With Disabilities Act, 42 U.S.C. § 12101 et
seq.; claims for statutory or common law wrongful discharge, including any
claims arising under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.;
claims for attorney’s fees, expenses and costs; claims for defamation; claims
for wages or paid time off; claims for benefits, including any claims arising
under the Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq.;
and provided, however, that nothing herein shall release the Company of its
obligations to the Executive under the COC Agreement or any other contractual
obligations between the Company or its affiliates and the Executive, or any
indemnification obligations to Executive under the Company’s bylaws, certificate
of incorporation, New York law or otherwise.

Section 2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, the Executive agrees that by executing
this Release, he/she has released and waived any and all claims he/he has or may
have as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. It is understood that
the Executive is advised to consult with an attorney prior to executing this
Release; that the Executive in fact has consulted a knowledgeable, competent
attorney regarding this Release; that the Executive may, before executing this
Release, consider this Release for a period of forty-five (45) calendar days;
and that the consideration the Executive receives for this Release is in
addition to amounts to which the Executive was already



--------------------------------------------------------------------------------

entitled. It is further understood that this Release is not effective until
seven (7) calendar days after the execution of this Release and that the
Executive may revoke this Release within seven (7) calendar days from the date
of execution hereof.

The Executive agrees that he/she has carefully read this Release and is signing
it voluntarily. The Executive acknowledges that he/she has had forty-five
(45) days from receipt of this Release to review it prior to signing or that, if
the Executive is signing this Release prior to the expiration of such 45-day
period, the Executive is waiving his/her right to review the Release for such
full 45-day period prior to signing it. The Executive has the right to revoke
this release within seven (7) days following the date of its execution by
him/her.

Section 3. Certain Exceptions. Notwithstanding any provision of the COC
Agreement to the contrary, this Release shall not affect and expressly excludes
any claim relating to: (1) obligations under this Agreement; (2) obligations
that, in each case, by their terms are to be performed after the date hereof
(including, without limitation, obligations to the Executive under any equity
compensation awards or agreements or obligations under any pension plan or other
benefit or deferred compensation plan, all of which shall remain in effect in
accordance with their terms); (3) obligations to indemnify the Executive
respecting acts or omissions in connection with the Executive’s service as a
director, officer or employee of the Company or any Affiliated Company (as
defined in the COC Agreement); (4) obligations with respect to insurance
coverage under any directors’ and officers’ liability insurance policies;
(5) Executive’s rights to obtain contribution in the event of the entry of
judgment against Executive as a result of any act or failure to act for which
both the Executive and the Company or any Affiliated Company (as defined in the
COC Agreement) are jointly responsible; (6) any rights that the Executive may
have as a stockholder of the Company; and (7) on facts or circumstances arising
after the date hereof.

THE EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT
CONSTITUTES A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE
COMPANY UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. THE EXECUTIVE
ACKNOWLEDGES THAT HE/SHE HAS HAD A FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY
OR OTHER ADVISOR OF THE EXECUTIVE’S CHOOSING CONCERNING HIS/HER EXECUTION OF
THIS RELEASE AND THAT HE/SHE IS SIGNING THIS RELEASE VOLUNTARILY AND WITH THE
FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH CLAIMS.

 

   [Executive]